Citation Nr: 9905572	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  98-05 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for lumbosacral strain with 
discogenic degenerative arthrosis, L4-5, currently evaluated 
as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William J. Jefferson, Counsel


INTRODUCTION

The veteran retired in August 1974 after more than 20 years 
of active service.  

In a July 1996 rating decision, the RO denied the veteran's 
claim for an increased evaluation for lumbosacral strain with 
discogenic degenerative arthrosis, L4-5.  The veteran 
disagreed with the determination and a timely substantive 
appeal was filed.  The VA Form 9, dated April 3, 1998, stated 
that a Board of Veterans' Appeals hearing was not desired.  
The Board interprets this document as withdrawing the hearing 
request dated May 15, 1997.


FINDING OF FACT

The lumbosacral strain with discogenic degenerative 
arthrosis, L4-5, results in pain and limitation of motion of 
the lumbar spine, but is characteristic of no more than 
severe intervertebral disc syndrome.  


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for 
lumbosacral strain with discogenic degenerative arthrosis, 
L4-5, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 1998); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 
4.71a, Part 4, Diagnostic Codes 5293, 5295 (1998).  


REASONS AND BASES FOR FINDING AND CONCLUSION

An allegation of increased disability generally establishes a 
well-grounded claim. Proscelle v. Derwinski, 2 Vet.App. 629 
(1992).  The VA has had the veteran examined.  The VA has 
fulfilled its duty to assist the veteran in the development 
of the facts pertinent to his claim for an increased 
evaluation. 38 U.S.C.A. § 5107(a).

Factual Background

The veteran has history of low back problems dating to 
service.  Postservice clinical records report the veteran's 
complaints of continued low back pain which in 1975 was 
diagnosed as recurrent lumbar sacral strain.  At that time X-
rays of the lumbosacral spine revealed no abnormalities.  The 
veteran's low back pain complaints continued.  His symptoms 
included some limitation of motion of the lumbar spine.  By 
1986, VA X-rays revealed mild degenerative changes of the 
lumbosacral spine.  

A VA medical examination of the spine was performed in August 
1994.  The veteran complained of increasing low back pain 
that radiated into both lower extremities.  The physical 
examination revealed limitation of motion of the lumbar spine 
in most planes.  It was reported that the right Achilles 
reflex was trace, and one plus on the left.  X-rays revealed 
minimal degenerative changes in the lumbar spine with 
sclerosis involving facet joints.  The diagnosis was residual 
injury lower back with degenerative joint and disk disease.  

VA clinical records in May and November 1995 report the 
veteran's complaints of worsening back symptoms.  The veteran 
reported numbness and tingling of the lateral thighs, and 
radiating back pain into both legs.  

A VA medical examination of the spine was performed in May 
1996.  The veteran reported problems standing or sitting for 
long periods.  He stated that he had to roll out of the bed 
in the morning, and that he had problems putting on his shoes 
and socks.  The veteran reported numbness in the 
anterolateral aspects of both thighs.  Range of motion 
studies showed that he was able to extend to 20 degrees side 
bending and rotation, each 20-25 degrees right and left.  It 
was reported that ankle jerks seemed to be absent.  Straight 
leg raising was possible to 40 degrees right and left with a 
report of low back pain.  There was no numbness of the lower 
extremities, although the veteran reported numbness at other 
times.  It was reported that the veteran had tenderness in 
the dorsal spine and pain in the lower lumbar area.  An X-ray 
report revealed mild multilevel discogenic degenerative 
arthrosis.  The diagnosis was chronic low back pain with a 
history of arthrosis L4-L5, with tenderness to pressure in 
the lower dorsal area from T-10 to T-12, and from L3 distal-
ward and over the sacrum, without numbness in the lower 
extremities and a negative Lasegue.  

A personal hearing was held at the RO in December 1996.  The 
veteran testified that he had to roll out of his bed in the 
morning.  He stated that he had back pain every day all day 
long and increasing pain going down stairs.  The veteran 
testified that he had numbness in his legs down to his feet.  
He stated that he worked in veteran's employment and that he 
missed sixteen hours in the last year due to back problems.  
The veteran stated that sometimes he had muscle spasms in his 
back.  

A VA neurological examination was performed in February 1997.  
The veteran complained of worsening low back pain that did 
not radiate into any limb.  Medication for low back 
discomfort was used intermittently.  The physical examination 
revealed equal motor strength in all extremities.  An 
evaluation of his deep tendon reflexes revealed that the 
patellae were two-plus and ankle jerks were one-plus.  A 
sensory examination was normal in all four extremities.  The 
diagnostic impressio was chronic mid-lumbar back pain, 
without radiation; neurological examination shows no motor 
sensory deficits.  

A VA medical examination of the spine was performed in 
February 1997.  The veteran continued to complain of low back 
pain and shooting numbness into the lower extremities.  Range 
of motion studies revealed that Flexion was to 60 degrees; 
extension was to 20 degrees; lateral bending was to 40 
degrees; and rotation was to 45 degrees.  Straight leg 
raising was negative.  Ankle jerks were absent bilaterally.  
The diagnostic assessment was low back pain with limited 
range of motion secondary to degenerative disk disease and 
degenerative changes in the lower lumbar region.  The 
physician opined that the veteran had slight impairment and 
that he was able to work.  

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155.

The veteran is in receipt of a 40 percent disability 
evaluation for a disorder of the lumbar spine evaluated under 
either Diagnostic Code 5293, severe intervertebral disc 
syndrome or Diagnostic Code 5295, severe lumbosacral strain.  
A 60 percent disability evaluation is available under 
Diagnostic Code 5293 for pronounced intervertebral disc 
syndrome, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or neurological findings 
appropriate to the site of diseased disc, with little 
intermittent relief.

The veteran asserts that his low back problems are much more 
disabling than the current disability evaluation indicates.  
The record shows that the veteran has reported continued 
complaints of low back pain, exacerbated by sitting or 
standing for extended periods of time, along with radiation 
of pain and radiation into the lower extremities.  X-rays 
confirm degenerative joint disease of the lumbar spine.  The 
recent clinical findings show substantial limitation of 
motion of the lumbar spine.  It is important to note though 
that the objective evidence does not reveal lumbar muscle 
spasms.  While general medical examinations have reported 
absent ankle jerks, the most recent neurological examination 
revealed that ankle jerks were present.  Further, it was 
reported from a neurological standpoint that there were no 
motor-sensory deficits.  In 1997 a VA physician also 
characterized the veteran's back impairment as slight.  The 
primary reasons for the disposition are the absence of 
significant neuropathy on the February 1997 neurologist's 
examination and the designation of the veteran's impairment 
as "slight" applied by the examiner on the February 11, 
1997, examination report.   

Frequent hospitalizations for the service-connected back 
disorder are not reported.  In addition, the veteran has not 
indicated that his back disability has resulted in 
significant loss of time from work.  Accordingly, referral 
for consideration under 38 C.F.R. § 3.321(b) is not in order.


ORDER

An evaluation in excess of 40 percent for lumbosacral strain 
with discogenic degenerative arthrosis, L4-5 is denied.  



		
	John E. Ormond, Jr.  
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

